Title: To James Madison from Benjamin Henry Latrobe, 24 April 1816
From: Latrobe, Benjamin Henry
To: Madison, James


                    
                        Sir,
                        Washington, April 24th. 1816.
                    
                    I have too much confidence in your candor & justice to believe that you will be offended at the statement & request which it is the object of this letter to make to You. I will therefore without further preface appeal to You in this most critical moment of my life, upon which its whole future course appears to depend.
                    I have been engaged as Surveyor to the Capitol under the Commissioners since the 6th. of April 1816. You know, Sir, how zealously I have performed my duty; and not only barely my duty in directing the work, but, by suggesting, & with great labor maturing plans for the improvement of the Capitol, have gone far beyond what it strictly demanded. I have also, as far as I have been permitted, given to the Commissioners all the aid my former experience, & my knowledge of the arts, the materials, the artists, & of most of the languages of Europe could effect: and by devoting often my nights, as well as my days to the public service, have already matured the plan of the Work, from its present State, to its completion.
                    On the part of the Commissioners, I have been treated in a manner more coarse & offensive than I have ever permitted, to myself, or felt myself capable of using to my poorest mechanics. On the slightest occasions I have been told that there were plenty of architects ready to take my place, that I had been appointed from motives of charity to my family, that, if I meant to continue in their service, I must obey their orders implicitly, even when contrary to those given to me by the Committee of the Senate; and all this, without my having in the smallest degree neglected my duty, or given the slightest personal offence. I had been told indeed by one of them, that my pride should be taken down before they had done with me, & thus prepared for the System by which it was to be effected. These however are general complaints: I will therefore state only the most recent instance of the situation in which I have been placed.
                    
                    About a month ago a Contract was made by the Commissioners for Lumber, by which the public lost at least 4.000 dollars. It was concluded without consulting me; & I heard of it only after the facts were in possession of the public.
                    A few days ago, I was informed that another contract had been made respecting the Marble from Loudon county. On this subject I had fully given my opinion in writing, and laid a conditional contract before the Commissioners, which, it was said, had been so varied; as to remove all the risk from the Contractor to the public; &, by attempting to work the Columns by the day, to render my Estimates wholly vague; & practically to defeat the whole project, after incurring half the expense.
                    I was too much concerned personally in this case not to wish for a hearing upon it; and I therefore spoke to one of the Commissioners, very politely, (as I believe & intended) & attempted to explain the bad effect of the proceeding. I was however stopped short; & told in so many words, “that it was not my business, & that I fancied myself a person of much more consequence to the board than I really was.” And yet after this I understand the contract to be suspended.
                    I have now had the honor of being known to You more than 14 Years. For 10 of them I had the sole management of all the public buildings in the city of Washington. The Navy Yard was my work from its foundation. My appointment was specially given to me by the President U.S. (Mr. Jefferson) in a form of which I have annexed a Copy to this Letter. With the Superintendent of the city, Mr Munroe, the transaction of all my business, was interrupted by no disagreement, and in the subordination to him in all my arrangements I chearfully acquiesced. The works which I erected are still a testimony to my industry, as the very moderate state of my fortune is to my integrity. I therefore confidently appeal to you, whether in my manners, in my language, in the evidences of an academical education which may show themselves in my conversation & my writings, in the monuments of professional talent, which I have raised in so many states of the Union, in the unsought honors which have been bestowed upon me by many of the Societies of letters & of arts in our own country & in Europe, in my highly respectable family connexions, and in the personal kindness & respect with which I have been treated by all the Presidents of the United States, from General Washington to yourself, nay even in my honorable poverty after the expenditure of six millions in different public & private works, there ought not to be a protection against such unworthy conduct towards me, and a title to the respectful treatment enjoined by the habits of good Society.
                    I do not complain that I am not consulted on professional matters, that the Commissioners interfere in the engagement & discharge of individual Journey men & apprentices without hearing me in the case: or that they

make contracts how, with whom, & after what delay they please. To all this they are authorized, & for it they are responsible. My complaint is, that being the mere creature of the Commissioner, dischargeable at his pleasure, while all my labors are prospective, I am in a situation in which I must submit to any affront that dare be offerred to me, because after incurring the heavy expense of my removal to, & establishment in Washington, loaded with debt, & charged with the maintenance & education of a large family, I cannot quit the station that feeds me, however scantily and degradingly.
                    Under all considerations, permit me, Sir, most earnestly to solicit, that in the new arrangement directed by Congress, if the bill now before the Senate should pass & be approved by You, you will either be pleased to bestow on me the office of Commissioner of the public buildings, with the Salary annexed to it by Law, an Office of which I will cheerfully execute the duties together with those of my present employment, or that you will give to me an appointment such as was given to me by Mr. Jefferson, altho’ Mr Munroe, as superintendent of the city, was by Law, charged with all the powers of the former Commissioners. For my cheerful submission to the exercise of all those powers, my former transactions with Mr. Munroe are a perfect pledge. Under such an appointment I shall feel that independence which is necessary to the exertion of my talents in the public service. Without it, the choice only is left to me, to consume my life in the chagrin of professional degradation, or to escape it, by the sacrifice of my principal means of support. I am with the highest respect Your obedt hble Servt.
                    
                        BHenry Latrobe.
                    
                